Appeal by the defendant, by permission, from an order of the Supreme Court, Kings County (Pesce, J.), dated January 3, 1989, which denied his motion pursuant to CPL 440.10, which was to vacate a judgment of the same court (Composto, J.), rendered April 3, 1975, which, as modified by this Court (see, People v Williams, 57 AD2d 850), convicted him of attempted murder of a police officer and criminal possession of a weapon as a felony, upon a jury verdict, and imposed sentence. By order of this Court dated June 8, 1992, the appeal was held in abeyance and the matter was remitted to the Supreme Court, Kings County, for the setting forth of findings of fact, conclusions of law, and reasons for its determination, in accordance with CPL 440.30 (7) (see, People v Williams, 184 AD2d 608). The Supreme Court has complied and has submitted its findings and conclusions.
Ordered that the order is affirmed.
The Supreme Court properly determined that the defendant’s claims are procedurally barred (see, CPL 440.10 [2] [c]; [3] [a], [c]). Accordingly, we discern no basis for disturbing the denial of the defendant’s motion to vacate the judgment of conviction. Thompson, J. P., Bracken, Sullivan and Santucci, JJ., concur.